Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 and 09/29/2020 are made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Reasons for Allowance
      Claims 1-8 are allowed. 
none of the closest prior art of record Price et al (U.S. Patent 10255681) and Zhing et al (U.S. Patent 9014449) failed to teach or fairly suggest, determining a plurality of initial image processing programs and adding the plurality of initial image processing programs to an image processing program group; extracting at least two image processing programs from the image processing program croup; generating a candidate of a next-generation image processing program from the extracted image processing programs, based on genetic programming; calculating a fitness of the candidate of the next-generation image processing program, using a learning data item including an input image and a target processing result; and executing one processing of determine processing for determining the next-generation image processing program and update processing for updating the image processing program group, based on the calculated fitness, wherein the determining includes determining, as some of the initial image processing programs, at least some of first image processing programs included in the Image processing program group upon previous determination of a next-generation image processing program.
. 	Therefore, it is for these reasons and in combination with all the other limitations of the 
claims that claims 1-8 are allowable over the prior art of record.
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8649631), (8111923), (7603000) and (7149262).
Conclusion

         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
02/23/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669